Citation Nr: 0424006	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-03 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to exposure 
to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from February 1958 
to November 1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
COPD, including as secondary to exposure to asbestos.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant contends that COPD is the result of exposure to 
asbestos while performing his duties as a Hercules missile 
crewman.  Specifically, the appellant contends that, as a 
Hercules missile crewman, he was responsible for inspecting 
and replacing asbestos covered hydraulic cables.  Although 
the record contains the appellant's service medical records, 
none of the aforementioned evidence addresses the appellant's 
in-service exposure to asbestos.  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

While the appellant is diagnosed as having COPD, it is with 
regard to the in-service incurrence element of the claim 
(i.e., what happened in service - whether and to what degree 
that the appellant was exposed to asbestos) that further 
development must be undertaken.  Although the appellant's 
treating physician T.E.H., M.D., and VA physicians have 
commented upon the question of linkage of COPD to asbestos 
exposure, such opinions are not probative without an accurate 
factual basis.  

A veteran's account of an in-service event (here, exposure to 
asbestos) is generally presumed credible for the limited 
purpose of development of the claim.  Pearlman v. West, 11 
Vet. App. 443, 446 (1998).  While so presumed for the purpose 
of development, the Board must ascertain whether the 
appellant was so exposed, and whether there is competent 
medical evidence to link such exposure to a current disorder.  
The record does not indicate that any development was 
undertaken with regard to the question of the appellant's 
claimed in-service exposure to asbestos, and such action is 
warranted under applicable law.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  

As such, this case is remanded for purposes of attempting to 
verify the appellant's alleged in-service exposure to 
asbestos.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be requested to 
provide any further  detailed information, 
beyond that already of record, with respect 
to the circumstances surrounding his claimed 
in-service exposure to asbestos.  The 
appellant should provide the specific dates 
of exposure, locations of exposure, frequency 
of exposure, military duties surrounding such 
exposure, and the specific missiles and/or 
consoles upon which he was working when the 
exposure occurred.

2.  Upon completion of the above, an attempt 
should be made to verify the appellant's 
exposure, if any, to asbestos during active 
military service.  Specifically, the RO 
should request pertinent evidence from The 
U.S. Army Surgeon General's Office, the 
National Archives and Records Administration 
(NARA), U.S. Army Military History Institute, 
and/or U.S. Army Center for Military History.  
The agencies should be requested to furnish:

Any information regarding the asbestos 
exposure of those individuals serving in 
military occupational specialties 16B 
(Hercules Missile Crewmember) and 74E 
(ADPS Console Operator) from November 
1960 through November 1970.  

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claim for service 
connection for COPD, including as due to 
exposure to asbestos should then be reviewed 
and if the benefits sought on appeal remain 
denied, then the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
as well as any amendments to those 
regulations.  An appropriate period of time 
should be allowed for a response

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



